Citation Nr: 0417371	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  94-26 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a gunshot wound to the right thigh.

2.  Evaluation of duodenal bulb deformity due to previous 
peptic ulcer disease, rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran was a member of the Philippine Army ordered into 
the service of the Armed Forces of the United States during 
World War II.  The service department has certified that he 
had pre-war service from September to December 1941, was in 
beleaguered status from December 1941 to April 1942, was a 
prisoner of war (POW) from April to August 1942, was in no 
casualty status from August 1942 to August 1945, and had 
regular Philippine Army service from August 1945 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1993 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO) which 
granted service connection for duodenal bulb deformity due to 
previous peptic ulcer disease, and assigned it an initial 10 
percent rating.  In addition, the RO determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim of service connection for residuals 
of a gunshot wound to the right thigh.  In February 2001, the 
veteran testified at a Travel Board hearing at the Oakland 
RO.  In April 2001, this case was remanded to the AOJ.

The Veterans Law Judge who held the hearing is no longer 
employed by the Board.  Although the veteran was offered 
another hearing, he did not request such.  


FINDINGS OF FACT

1.  In a June 1949 rating decision, service connection was 
denied for residuals of a gunshot wound to the right thigh 
with fractured femur; the veteran did not appeal.  

2.  Evidence submitted since the June 1949 decision which 
denied service connection for residuals of a gunshot wound to 
the right thigh with fractured femur is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The veteran's service-connected duodenal bulb deformity 
due to previous peptic ulcer disease is not productive of 
moderate impairment nor does the competent evidence show that 
associated gastritis causes multiple small eroded or 
ulcerated areas.  


CONCLUSIONS OF LAW

1.  The June 1949 rating decision which denied service 
connection for residuals of a gunshot wound to the right 
thigh with fractured femur is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has not been received since the 
June 1949 decision which denied service connection for 
residuals of a gunshot wound to the right thigh with 
fractured femur; thus, the claim of service connection is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2003).

3.  The criteria for a disability rating in excess of 10 
percent for duodenal bulb deformity due to previous peptic 
ulcer disease with associated gastritis have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.114, 
Diagnostic Code 7305 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the VCAA via May 2001 and November 
2003 VCAA letters.  The claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claims and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claims, notice of what he 
could do to help his claims and notice of how his claims were 
still deficient.  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after", the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  Id. at 11.  
Pelegrini further held that the Secretary failed to 
demonstrate that, "lack of such a pre-AOJ [agency of 
original jurisdiction]-decision notice was not prejudicial to 
the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id at 
13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the claimant.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the claimant would be 
nullified by a strict reading of Pelegrini, and essentially 
place the claimant at the end of the line of cases waiting to 
be adjudicated.  This claim was originated many years ago.

The Board does not believe that voiding the rating decision 
would be in the best interests of the claimant in this case.  
In this case, the claimant was provided every opportunity to 
submit evidence, and to attend a hearing.  A Travel Board 
hearing was held.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed and notice of what evidence VA would 
secure on his behalf.  He was given ample time to respond.  
Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence she should submit to substantiate his 
claim." Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 
2004)  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claims.  Thus, he has been provided notice of what VA was 
doing to develop the claims, notice of what she could do to 
help his claims and notice of how his claims were still 
deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran was afforded a VA examination.  
There records which satisfy 38 C.F.R. § 3.326.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the veteran could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the veteran or the 
appellant, and there is no other specific evidence to advise 
him/her to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The veteran has 
had sufficient notice of the type of information needed to 
support the claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including VCAA, has 
been satisfied with respect to said issues on appeal.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the veteran.  Accordingly, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 


Background for New and Material Issue

The record shows that in January 1945, the veteran was hit in 
the right thigh by enemy mortar shrapnel.  This injury is 
documented in a WD AGO Form 53-280.  

In 1946, the veteran's claim of service connection for the 
residuals of the documented gunshot wound was received.  

The RO thereafter contacted the service department for 
verification of the veteran's service.  The service 
department verified that the veteran was a member of the 
Philippine Army ordered into the service of the Armed Forces 
of the United States during World War II.  The veteran had 
pre-war service from September to December 1941, was in 
beleaguered status from December 1941 to April 1942, was a 
POW from April to August 1942, was in no casualty status from 
August 1942 to August 1945, and had regular Philippine Army 
service from August 1945 to February 1946.  Thus, he was not 
on active duty in January 1945, when the gunshot wound was 
sustained.  

In a June 1949 rating decision, service connection was denied 
for residuals of a gunshot wound to the right thigh with 
fractured femur.  Service connection was denied on the basis 
that the record showed that this injury was incurred during 
an inactive period of military service.  

Evidence was subsequently added to the record.  Medical 
evidence confirms that the veteran has residuals of a gunshot 
wound to the right thigh.

At his February 2001 Travel Board hearing, the veteran 
testified that at the time of his gunshot wound injuries, he 
had been engaged in combat with the enemy as a member of the 
guerrilla forces.  

In light of VCAA, the Board attempted to resolve whether the 
veteran was on active duty when he was injured.  In an April 
2001 remand decision, the Board noted that the record 
appeared to contain conflicting information with regard to 
the veteran's service.  The Board pointed out that the WD AGO 
Form 53-280 reflected that in January 1945, the veteran 
sustained a shrapnel wound to the right thigh during enemy  
action.  Further, the Board notes that a March 1946 report 
indicated that when the veteran underwent medical examination 
in connection with a Certificate of Disability for Discharge, 
it was noted that he had been a civilian from August 1942 to 
December 1944, and had been a member of the guerrilla forces 
from December 1944 to August 1945.  The Board stated that the 
information forwarded by the service department in March 1949 
conversely showed that the veteran was not considered on 
active duty for purposes of pay from August 1942 to August 
1945.

In light of the foregoing, clarification was requested from 
the service department in August 2001.  However, in September 
2001, the service department verified that a change was not 
warranted in the prior service department verification.  
Thus, the added evidence shows that the veteran was not on 
active duty when the gunshot wound was incurred.  


Analysis for New and Material Issue

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001. See 38 C.F.R. § 3.156(a).)  The veteran's 
current application to reopen the claim of service 
connection, were received prior to that date.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
veteran was determined to not be on active duty when the 
gunshot wound in question was incurred, according to the 
service department.  The June 1949 RO decision is final.  38 
U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to 
the claims file.  However, this evidence is not new and 
material.  It does not include evidence which shows that the 
veteran had the requisite service.  Rather, it confirms that 
the veteran was not on active duty when the gunshot wound in 
question was incurred.  In essence, the added evidence is 
cumulative.  

Thus, the veteran has not submitted any competent evidence 
that cures the prior evidentiary defects.  Accordingly, the 
Board finds that the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Stated 
differently, the veteran has not submitted new and material 
evidence.  

Accordingly, the Board concludes that new and material 
evidence has not been submitted since the RO's June 1949 
decision, thus, the claim of entitlement to service 
connection for residuals of a gunshot wound to the right 
thigh is not reopened.

In reaching this decision, the Board has considered whether 
there was a new theory of entitlement (new claim) based upon 
a General Counsel opinion; VAOPGCPREC 14-94.  However, that 
opinion merely reiterates the regulation, currently 38 C.F.R. 
§ 3.41.  It does not establish any new basis of entitlement 
and the facts in this case do not parallel either the 
regulation or the General Counsel opinion.  Specifically, the 
veteran has reported that he had Guerilla service at the time 
of the wound.  Such service has not been certified and is not 
recognized active duty.  

Evaluation

In an August 1993 rating decision, service connection was 
granted for duodenal bulb deformity due to previous peptic 
ulcer disease, and a 10 percent rating was assigned effective 
March 1993.  The rating was based on a July 1993 VA 
examination.  This examination showed that the veteran 
currently had duodenal bulb deformity due to previous peptic 
ulcer disease.  The reported symptom was occasional 
dysphasia.  The veteran indicated that he was taking Zantac.  
The examiner determined that the veteran did not have anemia 
or malnutrition.  

Subsequent private medical records dated from March to June 
1994 show that the veteran had been receiving treatment for a 
peptic ulcer.  Private records dated in September 2000 show 
complaints of diarrhea, rectal bleeding, dysphagia, and 
melena.  The etiology was not indicated.

In February 2001, the veteran testified at a Travel Board 
hearing.  At that time, the veteran related that he refrained 
from spicy foods as well as fibrous foods.  He indicated that 
he did not drink alcohol.  The veteran indicated that certain 
foods caused peptic bleeding which caused weakness and lack 
of bladder control.  He reported that he took Zantac and 
would wait for the bleeding to subside.  He related that he 
had bloody stools which represented digested blood.  The 
veteran stated that he had these episode every so often and 
they lasted a week to 10 days.  These episodes happened one 
to two times a month.  

In August 2003, the veteran was afforded a VA examination.  A 
review of the claims file was completed.  The examiner noted 
the veteran's history of a deformed duodenal bulb due to 
ulcer disease.  The examiner noted that the veteran had 
reported food intolerance, episodes of internal bleeding, and 
black stools.  In interviewing the veteran, the examiner 
stated that the veteran had classic symptoms of esophageal 
reflux disease with complaints of heartburn.  However, the 
veteran did not have symptoms of duodenal ulcer disease.  
Examination of the abdomen showed nothing amiss.  The veteran 
got excellent results and symptoms control with Zantac, taken 
twice daily, and only rarely did the veteran taken an extra 
pill because of dietary indiscretion which resulted in 
heartburn.  The veteran did not have diarrhea, nutritional 
deficiency, or weight loss.  An esophagogastroduodenoscopy 
(EGD) was performed.  Endoscopy findings were a 4 centimeter 
hiatal hernia; possible scarring of the duodenal bulb, 
compatible with previous peptic ulcer disease; and glycogenic 
acanthosis of the esophagus.  Pathologic findings revealed a 
biopsy which was positive for H. pylori and which showed mild 
gastritis.  The diagnosis was evidence of old duodenal ulcer, 
inactive, which the examiner opined was unlikely to be 
responsible for current symptoms.  Rather, the examiner 
opined that the veteran had a hiatus hernia which was not 
related to his duodenal ulcer.  The veteran also had H. 
pylori gastritis which the examiner opined was related to the 
duodenal ulcer history.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole- recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, there is a 
distinction between an appeal of an original or initial 
rating.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The United States Court of Appeals for Veterans Claims ("the 
Court") has established that at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found, a practice known as 
staged ratings  Id.  In this case, the service-connected 
disability has not significantly changed and a uniform rating 
is warranted.  

The veteran's duodenal bulb deformity due to previous peptic 
ulcer disease has been assigned a 10 percent disability 
evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7305.

A severe duodenal ulcer with pain only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health 
warrants a 60 percent rating.  Moderately severe duodenal 
ulcer, with less than severe disability, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year is evaluated as 40 percent 
disabling.  Moderate duodenal ulcer, with recurrent episodes 
of severe symptoms 2 or 3 times a year averaging 10 days in 
duration, or with continuous moderate manifestations warrants 
a 20 percent rating.  Mild impairment, with recurring 
symptoms once or twice yearly warrants a 10 percent 
disability evaluation.  38 C.F.R. § 4.114, Code 7305.

In this case, the veteran reports having symptoms that 
include diarrhea, rectal bleeding, dysphagia, and melena.  He 
indicates that he has episodes once to twice a month where he 
has internal bleeding due to his service-connected disability 
after ingesting certain foods.  The Board notes that the 
veteran is competent to report symptoms, but not their 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

The competent evidence establishes that the veteran's 
duodenal ulcer is minimally disabling.  The examiner 
indicated that the veteran did not have diarrhea, nutritional 
deficiency, or weight loss, or other symptoms due to his 
duodenal ulcer.  While the veteran, as noted, is competent to 
report symptoms, he cannot state the cause of those symptoms.  
The examiner opined that the duodenal ulcer was not 
productive of any symptoms.  As such, moderate impairment is 
not shown.  

However, the examiner also indicated that the veteran had 
gastritis which was related to the veteran's service-
connected gastrointestinal disorder.  In order for the 
veteran to be assigned a higher rating based on the symptoms 
of gastritis, as associated with his duodenal ulcer disease, 
the rating criteria requires multiple small eroded or 
ulcerated areas and symptoms.  See 38 C.F.R. Part 4, 
Diagnostic Code 7307.  The veteran does not have multiple 
small eroded or ulcerated areas.  His current symptomatology 
apparently is limited to reflux or heartburn controlled by 
medication.  Therefore, a higher rating is not warranted on 
that basis.  

The pertinent competent medical reports do not contain 
evidence showing any of the requisite clinical findings to 
meet the diagnostic criteria for assignment of a rating in 
excess of 10 percent under either of the pertinent diagnostic 
codes discussed above.  The evidence is far more probative 
than the veteran's own assertions concerning the degree of 
his impairment.  The Board duly recognizes his belief that he 
has episodes of prolonged symptoms which occur once or twice 
a month, however, the competent evidence establishes that 
they are not due to a service-connected disability.  

In view of the foregoing, the Board determines that the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's duodenal bulb deformity due to 
previous peptic ulcer disease causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  The veteran has not contended such 
nor does the record show that this is the case.  



ORDER

The application to reopen the claim of service connection for 
residuals of a gunshot wound to the right thigh is denied.

Entitlement to a rating in excess of 10 percent for duodenal 
bulb deformity due to previous peptic ulcer disease is 
denied.  



	                        
____________________________________________
	H. N SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



